DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 9-20 directed to species non-elected without traverse.  Accordingly, claim 9-20 have been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
With respect to claim 1, claim 1 is allowed since Pavlov et al. (US 2020/0100021), hereinafter referred to as Pavlov, in view of Ganem et al. (US 2014/0044293), hereinafter referred to as Ganem, does not teach the claimed structure. The following following serves to distinguish the teachings of Pavlov and Ganem from the claimed subject matter. 
	Pavlov teaches a first side-branch resonator 51a and a second-side branch resonator acoustically coupled with an acoustic chamber 18 (para. [0090]). As illustrated on FIG. 5A, the first side-branch resonator 51a and the second side-branch resonator 52a face one another with a resonator 51b disposed in between the first side-branch resonator 51a and the second side-branch resonator 52a. Thus, in relation to claim 1, Pavlov teaches a first magnetoacoustic transceiver comprising a first acoustic resonator, a second magnetoacoustic transceiver spaced apart from the first magnetoacoustic transceiver, comprising a second acoustic resonator, and an acoustic barrier disposed between the first acoustic resonator and the second resonator; however, Pavlov does not teach a first and second magnet attached to the first acoustic resonator. Additionally, Pavlov is silent to a magnetic coupling between the first acoustic resonator and the second acoustic resonator configured to enable acoustic oscillation at the first acoustic resonator to induce an oscillation in the second acoustic resonator at the same frequency. 
Ganem attempts to cure the shortcomings of Pavlov by teaching a magnetic resonator structure (FIG. 2D) comprising loops of conductors 224 wrapped around a core of magnetic material 222 to create a structure that has a magnetic dipole moment 228 that is parallel to the axis of the loops of the conductor 224 (para. [0068]). Therefore, Ganem does teach a resonator structure attached to a magnet; however, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to materially alter the resonator structure taught by Pavlov to include magnets attached to the first and second acoustic resonators, taught by Ganem. Ganem does not express a teaching, suggestion, or motivation to attach a magnet to a pair of acoustically coupled resonators. Moreover, attaching a magnet to the resonator structure taught by Pavlov may plausible be detrimental to the design of the resonator structure taught by Pavlov. 
For the aforementioned reasons, claim 1 is allowed. Claims 2-9 are therefore accordingly allowed for their dependencies on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653